Citation Nr: 1106832	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-28 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a 70 percent rating for posttraumatic stress 
disorder (PTSD) during the period of this claim prior to June 25, 
2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.  
His awards include a Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.  

During the pendency of this claim, a July 2010 Decision Review 
Officer decision increased the rating for the Veteran's PTSD to 
70 percent, effective June 25, 2010.  The Veteran has indicated 
that he is satisfied with the 70 percent rating, but desires an 
earlier effective date.  The Board has limited its consideration 
accordingly.

The Veteran testified at a videoconference hearing before an RO 
Decision Review Officer (DRO) in April 2010 and at a 
videoconference hearing before the undersigned Veterans Law Judge 
(VLJ) in September 2010.  Transcripts of both hearings are 
associated with the claims file.

During the hearing and on the record, the Veteran waived his 
right to have evidence initially considered by the RO, 
specifically mentioning an additional letter from his doctor.  
Subsequent to the certification of the Veteran's appeal, the 
Board received a letter from Dr. A.J.P., J.R., M.D.; a lay 
"buddy" statement with excerpts from a book; and a statement by 
the Veteran's spouse without written waiver.  The Board finds 
that remand to the RO for consideration of the evidence submitted 
without waiver is not necessary as the benefit sought may be 
fully allowed on appeal.  See 38 C.F.R. § 20.1304(c) (2009).




FINDING OF FACT

The occupational and social impairment from the Veteran's 
service-connected psychiatric disability more nearly approximated 
deficiencies in most areas than reduced reliability and 
productivity during the period of this claim prior to June 25, 
2010.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD during the period 
of this claim prior to June 25, 2010, have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the effective-date element of his claim.  In addition, the 
Board has determined that the evidence currently of record is 
sufficient to substantiate the Veteran's claim for a 70 percent 
rating for the period of this claim prior to June 25, 2010.  
Therefore, no further development is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 
(2010).  

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 50 percent disability rating is warranted 
for PTSD when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.

A 70 percent disability rating is warranted for PTSD when there 
is occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2010).

Additionally, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.

Analysis

The Veteran's claim for entitlement to an increased rating for 
PTSD was received by the RO on July 31, 2008.  The September 2008 
rating decision on appeal increased the Veteran's disability 
rating for PTSD from 30 percent to 50 percent, effective July 31, 
2008.  As noted above, a July 2010 rating decision increased the 
rating for the Veteran's PTSD to 70 percent, effective June 25, 
2010.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected psychiatric disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and findings 
pertaining to this disability.

After carefully reviewing the evidence of record, the Board 
concludes that the Veteran is entitled to a 70 percent rating 
during the period of this claim prior to June 25, 2010.  

The Veteran was afforded a VA examination for PTSD in September 
2008 in which his symptoms were noted to include an inability to 
run his bar/restaurant; an inability to complete his taxes; 
problems with planning, concentration, and memory; difficulty 
retaining employees as related to explosive anger problems; 
difficulty completing tasks; verbal abuse to his wife and 
daughter; isolation; sleep disturbances; night sweats; intrusive 
dreams; short-term memory loss; periodically ignoring his 
hygiene; heavy alcohol consumption; general depression and 
anxiety; panic attacks; numbing of general responsiveness; 
diminished interest in participation in significant activities; 
detached feelings; and hypervigilance.  The VA examiner opined 
that based on the Veteran's description, his PTSD signs and 
symptoms resulted in significant deficiencies in the areas of 
work, family relations, judgment, thinking, and mood.  The VA 
examiner diagnosed PTSD, moderate to severe, with alcohol 
dependency and a Global Assessment of Functioning (GAF) score of 
45.

The Veteran submitted letters from marriage and family therapist, 
S.S., M.S., and from Dr. A.J.P., J.R., M.D.; in which his 
symptoms were noted to include being socially, behaviorally, and 
cognitively impaired; recurrent and intrusive memories; avoidance 
of crowds; detachment and distancing from others; easily 
irritable and quick to anger; increased state of arousal; 
isolation; suicidal ideation; and dependence on alcohol to cope.  
Effects on his relationship with his wife and daughter were noted 
and diagnoses to include "severely disabled as a result of 
PTSD" were provided. 

The Veteran testified at a videoconference before a DRO in April 
2010.  He stated that his PTSD symptoms included lack of 
concentration and noted that he was at fault for his failing 
business.  The Veteran also sent a copy of a book to the DRO's 
attention that detailed his military unit in Vietnam.  This book 
with excerpts of underlined portions in which the Veteran was 
featured is of record.

The Veteran testified at a videoconference before the undersigned 
VLJ in September 2010.  He stated that his PTSD symptoms included 
disassociating from people; explosive anger; excessive drinking; 
lack of sex life with his wife; distrust of others; reclusive 
behavior; difficulty focusing, trouble with direction, and 
keeping employees at the bar in which he works as an owner; 
uncomfortableness around people; suicidal thoughts; and an 
inability to finish things.  The Veteran also stated that he 
works 75 to 80 hours a week in the bar as he is unable to sell 
the establishment and has a very strong relationship with his 
wife and daughter.  The Board finds the Veteran to be competent 
and credible in reporting his PTSD symptoms. 

In the Board's opinion, the evidence satisfactorily establishes 
that from July 31, 2008, through June 24, 2010, the social and 
occupational impairment from the Veteran's service-connected 
psychiatric disability more nearly approximated deficiencies in 
most areas, as required for a 70 percent rating, than the reduced 
reliability and productivity contemplated by a 50 percent rating.  
The Board acknowledges that the medical evidence of record does 
not reflect that the Veteran experiences all of the symptoms 
associated with the 70 percent schedular rating.  Yet the record 
does show that he has social and occupational impairment with 
deficiencies in most areas, such as work, family relations, 
thinking, or mood; general depression; impaired impulse control; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting).  Moreover, the symptoms enumerated under 
the schedule for rating mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In determining that the Veteran's PTSD warrants a 70 percent 
disability rating during the period of this claim prior to June 
25, 2010, the Board has considered the GAF score assigned for the 
Veteran during the September 2008 VA examination.  GAF scores are 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 32.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  

Accordingly, the GAF score supports the Board's determination, 
and the Board concludes that a 70 percent rating is warranted for 
the Veteran's psychiatric disability during the period of this 
claim prior to June 25, 2010.  


ORDER

Entitlement to a 70 percent rating for PTSD during the period of 
this claim prior to June 25, 2010, is granted, subject to the 
criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


